Citation Nr: 0908951	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed sinusitis.

2.  Entitlement to service connection for claimed 
hemorrhoids.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to 
August 1981, and from June 1995 to May 2003.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision 
issued by RO in Buffalo, New York.  The Veteran's claims 
folder is currently under the control of the RO located in 
St. Petersburg, Florida.  

The Board remanded these claims in June 2008 so that 
additional development of the evidence could be conducted.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have sinusitis due 
to any event or incident of service.  

2.  The Veteran currently is not shown to have hemorrhoids 
due to any event or incident of service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have disability manifested by 
sinusitis due to disease or injury that was incurred in or 
aggravated by a period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

2.  The Veteran does not have a disability manifested by 
hemorrhoids due to disease or injury that was incurred in or 
aggravated by a period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  VCAA and the implementing regulations apply 
in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Letters dated in October 2003, October 2004, and July 2005 
satisfied these criteria.  

The claims were readjudicated in a February 2006 Statement of 
the Case (SOC).  As part of March 2006 correspondence, the 
Veteran was notified how disability ratings and effective 
dates were assigned.  

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide these appealed 
matters.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  

While VA did follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

The claims were thereafter readjudicated.  Therefore, the 
actions taken by VA have cured any defect in the timing of 
notice.  


Factual Background

The service treatment records include several references to 
the Veteran being treated for sinusitis.  For example, 
bilateral maxillary acute sinusitis was diagnosed in January 
1998.  A February 1998 medical record shows a diagnosis of 
chronic sinus problems with acute sinus infection.  Allergies 
and sinusitis were noted to be well controlled in August 
1998.  Zyrtec use was noted on several occasions.  An April 
2003 medical record includes a notation of hemorrhoids since 
June 2002.  

The report of a January 2004 VA general medical examination 
shows that the Veteran's claims file was reviewed by the 
examiner.  A history of chronic sinusitis up until using 
Zyrtec in 1996.  The Veteran indicated that he no longer had 
sinus problems.  

The Veteran also complained of hemorrhoids that seemed to be 
under control.  He did report occasional hemorrhoidal 
bleeding, but reported he mostly no longer had problems.  An 
examination showed normal pulmonary evaluation.  No external 
or internal hemorrhoids were present, tone was intact, and no 
blood was shown on rectal examination.  The diagnoses 
included those of a reference to no sinusitis since 1996 once 
using Zyrtec, and no evidence of hemorrhoids on examination.  

A February 2005 VA outpatient medical record shows a 
diagnosis of allergic rhinitis, currently stable on 
medication.  A December 2006 VA outpatient medical record 
notes a history of allergic rhinitis, described as stable.  

Pursuant to the June 2008 remand action, the Veteran was 
afforded a VA examination.  The examination report, dated in 
October 2008, notes that the examiner had an opportunity to 
review the Veteran's claims folder.  The report noted that 
the Veteran had been bothered by hemorrhoids since the late 
1990's, and he was currently complaining of rectal swelling, 
bleeding and pruritus which occurred episodically.  The 
Veteran noted problems occurring about 75 percent of the 
time.  A rectal examination showed no external hemorrhoids, 
and digital rectal examination was negative.  

The Veteran also reported a history of sinus problems since 
1995.  He currently complained of persistent frontal 
pressure, postnasal discharge, rhinitis, and sneezing.  He 
denied nasal congestion unless he developed a sinus 
infection.  He reported incurring sinus infections once a 
year which required antibiotics.  He added that he was last 
treated for a sinus infection one to one and half years 
earlier.  

The Veteran was noted to take 10 milligrams of Claritin 
daily.  An examination showed no facial swelling or erythema.  
The Veteran had tenderness to palpation over the lateral 
aspects of each orbit bilaterally.  Nasal mucosa was pink.  
There were no polyps or septal deviation.  No obstruction was 
present.  

The examiner opined that there was no evidence of sinusitis, 
and that review of the medical record was absent for 
complaints of sinusitis, and records as far back as 2005 did 
not include a diagnosis of sinusitis or treatment for 
sinusitis with antibiotic therapy.  

The examiner added that he could not determine whether the 
Veteran had hemorrhoids without resorting to speculation.  He 
added that the Veteran's medical records were absent for 
complaints concerning hemorrhoids.  He did acknowledge that 
the Veteran had an incidental hemorrhoid found in the course 
of a routine colon cancer screening sigmoidoscopy in 2006.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  


Analysis

After reviewing the entire evidentiary record, the Board 
finds that the claims of service connection for both 
sinusitis and hemorrhoids must be denied.  

The threshold question in any claim for service connection is 
whether the current disability is shown.  Here, on review, 
the medical evidence is not shown to establish the current 
presence of either disability.  As noted, examination 
conducted in October 2008 revealed neither sinusitis nor 
hemorrhoids.  

In light of the absence of any contemporaneous competent 
evidence of either sinusitis or hemorrhoids, service 
connection is not warranted.  In the absence of competent 
evidence of a present disability, there cannot be a valid 
claim of service connection.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  

Although the Veteran has claimed service connection 
essentially as a result of his military service, the current 
medical evidence does not show current findings of sinusitis 
or hemorrhoids.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claims, 
the appeal must be denied.  


ORDER

Service connection for claimed sinusitis is denied.  

Service connection for claimed hemorrhoids is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


